Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZONGMING CN- 109698925 (IDS filed by Applicant) in view of Sundaram US 6928473 (IDS filed by Applicant) further in view of Vrancic US 20030177154

1. A computer system enabled to send consumable data packets at variable packet rates based upon measured latency, the system comprising:
one or more processors; and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the computer system 
at a first entity, send consumable data packets from the first entity to a second entity at a first consumable packet rate (ZONGMING: pg. 1, [Summary] provides a data-driven network congestion control method and device proposed for real-time video communication, which can improve bandwidth utilization and reduce link delay, thereby improving the user experience of real-time video applications); 
receive a first phase delta from the second entity, wherein the first phase delta is computed from transmission jitter, computed from timing information in the consumable data packets and compute a second consumable packet rate based upon the received first phase delta (ZONGMING: pg. 1, [Summary] 1) Through linear regression learning of historical data, the linear relationship between the change in round-trip delay and the rate difference in the network link is established; 2) Based on the linear relationship, the optimal data packet transmission rate is decided by the objective function of low delay fairness, thereby avoiding video congestion. Further, the linear relationship in step 1) is:
 ΔRTT =k×(x -r )+b
 Among them, ΔRTT Is the amount of change between the round trip delay RTT of two adjacent stages; Is the sending rate of the i-th stage, r Is the receiving rate of the i-th stage; k and b are linear correlation coefficients, both obey Gaussian distribution.  Further, the objective function of the low-latency fairness in step 2) is: f(x ,d )=x ·(D -T)-B Where x Is the sending rate of the i-th stage; d Is the weighted RTT of the i-th stage; T is the target delay; B is the target load; d -Represents the extra queue delay of the i-th stage; x ·(D -T) represents the number of extra packets in the bottleneck queue in the i-th stage, and represents the degree of congestion; the convergence goal of this function is f(x ,d )=0, that is, the data packet in the queue is equal to the target load B); and 
send from the first entity consumable data packets at a second consumable packet rate, the second consumable packet rate being dependent on the first phase delta (ZONGMING: pg. 2-3, Further, the objective function of the low-latency fairness is used to adjust the ΔRTT, When f(x ,d ) <0, the queue load has not reached the target, and the ΔRTT Set to greater than 0 to increase the sending rate, otherwise ΔRTT Set to less than 0).
ZONGMING merely disclose the term of one or more processor & each consumable data packet comprising a timestamp enabling the consumer to identify when the each consumable data packet had been sent by the first entity and information identifying when the each consumable data packet was received at the second entity
Sundaram further teaches one or more processors (Sundaram: fig. 1, unit 100) in order to calculate network jitter and packet loss ratios (abstract)
Thus, it would have obvious to one ordinary skill in the art before the effective filing date of the claim invention as recited above into ZONGMING’s in order to calculate network jitter and packet loss ratios (abstract), as taught by Sundaram.
Vrancic further teaches wherein each consumable data packet comprising a timestamp enabling the consumer to identify when the each consumable data packet had been sent by the first entity and information identifying when the each consumable data packet was received at the second entity (Vrancic: [0056-0059] The slave node may determine the delay by computing the difference between the time at which the message was sent, according to the master node's clock, and the time at which the message was received, according to the slave node's clock. The time at which the message was sent may be determined either from a timestamp included in the message) 
Thus, it would have obvious to one ordinary skill in the art before the effective filing date of the claim invention as recited above into ZONGMING’s in order to generate a rate correction and/or phase correction in response to this input timing information (fig. 4, unit 405-407), as taught by Vrancic.

2. The computer system of claim 1, wherein the data in the consumable data packets is dependent on state data of the second entity provided to the first entity (ZONGMING: pg. 1-3, [Summary] -  Based on the linear relationship, the optimal data packet transmission rate is decided by the objective function of low delay fairness, thereby avoiding video congestion). 

3. The computer system of claim 2, wherein the consumable data packets are video packets, the second entity is a consumer of video packets, the first entity is a producer of video packets, and the state data comprises telemetry data (ZONGMING: pg. 1, [Summary]). 

4. The computer system of claim 2, wherein the state data is received as state data packets at a first state data packet rate, the one or more computer-readable media further having stored thereon instructions that are executable by the one or more processors to configure the computer system to perform at least the following: sending feedback including a second phase delta to the second entity, the second phase delta comprising timing differences between when state data packets are sent from the second entity to the first entity; and receiving the state data packets at a (ZONGMING: pg. 1-3, [Summary]). 

5. The computer system of claim 4, wherein: the first phase delta is received in a state data packet; and the second phase delta is sent in a consumable data packet (ZONGMING: pg. 1-3, [Summary]). 

6. The computer system of claim 1, wherein the consumable data packets are telemetry packets, the second entity is a consumer of telemetry packets, and the second entity is a producer of video packets (ZONGMING: fig. 1). 

Regarding claims 7-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZONGMING CN- 109698925 (IDS filed by Applicant) in view of Sundaram US 6928473 (IDS filed by Applicant) further in view of Zhang US 20140213193

1. A computer system enabled to send consumable data packets at variable packet rates based upon measured latency, the system comprising:
one or more processors; and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the computer system to send streamed data packets from a producer to a consumer, including instructions that are executable to configure the computer system to perform at least the following: 
at a first entity, send consumable data packets from the first entity to a second entity at a first consumable packet rate (ZONGMING: pg. 1, [Summary] provides a data-driven network congestion control method and device proposed for real-time video communication, which can improve bandwidth utilization and reduce link delay, thereby improving the user experience of real-time video applications); 
receive a first phase delta from the second entity, wherein the first phase delta is computed from transmission jitter, computed from timing information in the consumable data packets and compute a second consumable packet rate based upon the received first phase delta (ZONGMING: pg. 1, [Summary] 1) Through linear regression learning of historical data, the linear relationship between the change in round-trip delay and the rate difference in the network link is established; 2) Based on the linear relationship, the optimal data packet transmission rate is decided by the objective function of low delay fairness, thereby avoiding video congestion. Further, the linear relationship in step 1) is:
 ΔRTT =k×(x -r )+b
 Among them, ΔRTT Is the amount of change between the round trip delay RTT of two adjacent stages; Is the sending rate of the i-th stage, r Is the receiving rate of the i-th stage; k and b are linear correlation coefficients, both obey Gaussian distribution.  Further, the objective function of the low-latency fairness in step 2) is: f(x ,d )=x ·(D -T)-B Where x Is the sending rate of the i-th stage; d Is the weighted RTT of the i-th stage; T is the target delay; B is the target load; d -Represents the extra queue delay of the i-th stage; x ·(D -T) represents the number of extra packets in the bottleneck queue in the i-th stage, and represents the degree of congestion; the convergence goal of this function is f(x ,d )=0, that is, the data packet in the queue is equal to the target load B); and 
send from the first entity consumable data packets at a second consumable packet rate, the second consumable packet rate being dependent on the first phase delta (ZONGMING: pg. 2-3, Further, the objective function of the low-latency fairness is used to adjust the ΔRTT, When f(x ,d ) <0, the queue load has not reached the target, and the ΔRTT Set to greater than 0 to increase the sending rate, otherwise ΔRTT Set to less than 0).
ZONGMING merely disclose the term of one or more processor & each consumable data packet comprising a timestamp enabling the consumer to identify when the each consumable data packet had been sent by the first entity and information identifying when the each consumable data packet was received at the second entity
Sundaram further teaches one or more processors (Sundaram: fig. 1, unit 100) in order to calculate network jitter and packet loss ratios (abstract)
Thus, it would have obvious to one ordinary skill in the art before the effective filing date of the claim invention as recited above into ZONGMING’s in order to calculate network jitter and packet loss ratios (abstract), as taught by Sundaram.
Zhang further teaches wherein each consumable data packet comprising a timestamp enabling the consumer to identify when the each consumable data packet had been sent by the Zhang: [0040-0041, 0072-0073] a first communication device determines a first timestamp corresponding to when a first transmission is transmitted by a second communication device and the first communication device determines a second timestamp corresponding to when the first transmission is received at the first communication device…. using timestamped time of arrival (ToA) and time of departure (ToD) information) 
Thus, it would have obvious to one ordinary skill in the art before the effective filing date of the claim invention as recited above into ZONGMING’s in order to perform by calculating propagation time using timestamped time of arrival (ToA) and time of departure (ToD) information exchanged between two or more communication devices ([0002]), as taught by Zhang.

2. The computer system of claim 1, wherein the data in the consumable data packets is dependent on state data of the second entity provided to the first entity (ZONGMING: pg. 1-3, [Summary] -  Based on the linear relationship, the optimal data packet transmission rate is decided by the objective function of low delay fairness, thereby avoiding video congestion). 

3. The computer system of claim 2, wherein the consumable data packets are video packets, the second entity is a consumer of video packets, the first entity is a producer of video packets, and the state data comprises telemetry data (ZONGMING: pg. 1, [Summary]). 

(ZONGMING: pg. 1-3, [Summary]). 

5. The computer system of claim 4, wherein: the first phase delta is received in a state data packet; and the second phase delta is sent in a consumable data packet (ZONGMING: pg. 1-3, [Summary]). 

6. The computer system of claim 1, wherein the consumable data packets are telemetry packets, the second entity is a consumer of telemetry packets, and the second entity is a producer of video packets (ZONGMING: fig. 1). 

Regarding claims 7-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and .

Response to Amendment
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
  	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415